                Case 5:11-cr-00683-BLF Document 96 Filed 06/14/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SUSAN KNIGHT (CABN 209013)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5056
 7        FAX: (408) 535-5066
          Email: Susan.Knight@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. CR 12-00426 EJD
                                                     ) [FILED MAY 30, 2012]
14           Plaintiff,                              )
                                                     )
15      v.                                           )
                                                     )
16   CHRISTOPHER DOYON,                              )
                                                     )
17           Defendant.                              )
                                                     )
18
19   UNITED STATES OF AMERICA,                       )   NO. CR-11-00683 BLF
                                                     )   [FILED SEPTEMBER 21, 2011]
20           Plaintiff,                              )
                                                     )   NOTICE OF RELATED CASE IN A CRIMINAL
21      v.                                           )   ACTION
                                                     )
22   CHRISTOPHER DOYON,                              )
                                                     )
23           Defendant.                              )
                                                     )
24

25           The United States of America, pursuant to Local Criminal Rule 8-1, hereby notifies the Court
26 that the two above-captioned criminal cases are related. On September 21, 2011, defendant Christopher

27 Doyon (hereafter “Defendant”) was charged with one count of conspiracy to cause intentional damage to

28 a protected computer, in violation of 18 U.S.C. § 1030(b) and (c)(4)(A)(i)(I), and one count of

     NOTICE OF RELATED CASES
     U.S. v. DOYON                                                                            v. 7/10/2018
               Case 5:11-cr-00683-BLF Document 96 Filed 06/14/21 Page 2 of 2




 1 intentional damage to a protected computer, aiding and abetting, in violation of 8 U.S.C. §§

 2 1030(a)(5)(A), (c)(4)(A)(i)(I), (c)(4)(B)(i) & 2. ECF No. 1, CR 11-00683 BLF. According to the 2011

 3 indictment, Defendant participated in a Distributed Denial of Service (DDoS) attack against Santa Cruz

 4 County’s computer servers on Dec. 16, 2010, that caused Santa Cruz County’s website to go offline. A

 5 DDoS attack is an attempt to render computers unavailable to users by saturating the target computers or

 6 networks with external communication requests, thereby denying service to legitimate users. He was

 7 arrested on September 22, 2011 and released on conditions. ECF Nos. 3, 8. On February 2, 2012, he

 8 failed to appear at a status conference before the Honorable Lowell D. Jensen, who issued an arrest

 9 warrant but stayed it until a status conference on February 16, 2012. ECF Nos. 25, 27. Defendant again

10 failed to appear and his counsel reported to the Court that Defendant had fled to Canada. ECF No. 27.

11 The arrest warrant was issued.

12          On May 30, 2012, Defendant was indicted for failing appear on February 2, 2012, after he was

13 placed on pre-trial release, in violation of 18 U.S.C. § 3146(a)(1). (CR 12-00426 EJD)

14          Based upon these facts, the cases are related within the meaning of Local Rule 8-1(b)(1) because

15 they involve the same defendant and the same events and occurrences. Furthermore, the cases are

16 related within the meaning of Local Rule 8-1(b)(2) because, if heard by separate judges, the actions

17 likely would involve substantial duplication of labor by the two judges.

18          Per the requirement of Local Criminal Rule 8-1(c)(4), government counsel states that assignment

19 of these cases to a single judge is likely to conserve judicial resources and promote an efficient

20 determination of each action.

21 DATED: June 14, 2021                                          Respectfully submitted,

22                                                               STEPHANIE M. HINDS
                                                                 Acting United States Attorney
23

24
                                                                 SUSAN KNIGHT
25                                                               Assistant United States Attorney
26

27

28

     NOTICE OF RELATED CASES
     U.S. v. DOYON                                                                              v. 7/10/2018
